

116 HR 8090 IH: Leave Local Government Alone Act of 2020
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8090IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mr. Curtis introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to provide a limitation on the recoupment of Coronavirus Relief Fund amounts.1.Short titleThis Act may be cited as the Leave Local Government Alone Act of 2020. 2.Limitation on recoupment of Coronavirus Relief Fund amounts(a)In generalSection 601(f)(2) of the Social Security Act (42 U.S.C. 801(f)(2)) is amended by adding at the end the following: In no case is a State or unit of local government authorized to recover any amount provided under a payment made under this section from any unit of local government..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments under section 601 of the Social Security Act made before or after the date of enactment of this Act.